Exhibit 10.4

 

EXECUTION COPY

 

UPDATE AGREEMENT

 

THIS UPDATE AGREEMENT (the “Agreement”) is entered into as of October 2, 2007
(the “Effective Date”) by and between HowStuffWorks, Inc., with its principal
office located at 3350 Peachtree Road, Suite 1500, Atlanta, Georgia 30326
(“HSW”), and HSW International, Inc., with its principal office located at 3350
Peachtree Road, Suite 1150, Atlanta, Georgia 30326 (“Company”) (HSW and Company
are collectively referred to herein as the “Parties” and individually a
“Party”).

 

WHEREAS, HSW is engaged in the publication and distribution of certain reference
information in digital form via the website www.howstuffworks.com (the “Site”);
and

 

WHEREAS, HSW and Company have entered into one or more Contribution Agreements
pursuant to which HSW agreed to license the Purchased Updates to Company
(collectively, the “Contribution Agreements”) for digital distribution in the
Territory.

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Parties hereto hereby agree as follows:

 


1.                                      DEFINITIONS


 

Capitalized terms used but not defined herein shall have the meanings ascribed
to such terms in the Contribution Agreements. For purposes of this Agreement,
the following terms shall have the meanings ascribed to them below:

 

“Additional Updates” shall have the meaning set forth in Section 4.1.2.

 

“Agreement” shall have the meaning set forth above in the preamble.

 

“Company” shall have the meaning set forth above in the preamble.

 

“Contributed Updates” means the right to render Chinese or Portuguese, as
applicable, translations of, the right to publish and otherwise use any and all
actual renderings in the Chinese language (including both Simplified and
Traditional) or Portuguese language, as applicable, and all such actual
renderings, of any and all of the Purchased Updates (and further providing that
Contributed Updates shall include, with respect to limited excerpts thereof that
are either not translatable into Chinese or Portuguese, as applicable, or for
which the common, universal understanding of the term is in English, the right
to render and include as part of the Chinese or Portuguese, as applicable,
language rights such limited excerpts of the Purchased Updates in the English
language) solely in digital and/or electronic medium.

 

“Contribution Agreements” shall have the meaning set forth above in the
recitals.

 

“Effective Date” shall have the meaning set forth above in the preamble.

 

“HSW” shall have the meaning set forth above in the preamble.

 

“Licensed Content Updates” means any and all modifications made to the Licensed
Content by or on behalf of HSW and any new content owned by HSW and added to the
Site after the Effective Date of the Contribution Agreements.

 

“Party” and “Parties” shall have the meaning set forth above in the preamble.

 

--------------------------------------------------------------------------------


 

“Proprietary Notices” shall have the meaning set forth in Section 3.5.

 

“Purchased Updates” means any and all Updates which Company elects to purchase
hereunder from HSW.

 

“Site” shall have the meaning set forth above in the recitals.

 

“Sublicensed Content Updates” means any and all modifications made to the
Sublicensed Content by or on behalf of HSW or any Third Party Licensor after the
Effective Date of the Contribution Agreements, and any content licensed by HSW
and added to the Site after the Effective Date of the Contribution Agreements
and which HSW have the right to make available to Company hereunder.

 

“Third Party Content” shall have the meaning set forth in Section 2.4.

 

“Third Party Licenses” means, collectively, the licenses from third parties
granting HSW the right to use the Sublicensed Content Updates. A “Third Party
License” means an individual reference to each of the Third Party Licenses.

 

“Third Party Licensors” means the licensors under the Third Party Licenses.

 

“Update Fee” shall have the meaning set forth in Section 5.1.

 

“Updates” means collectively the Licensed Content Updates and Sublicensed
Content Updates.

 


2.                                      LICENSE GRANT


 


2.1                                 CONTRIBUTED UPDATES.   HSW HEREBY
CONTRIBUTES THE CONTRIBUTED UPDATES TO COMPANY BY GRANTING TO COMPANY A
PERPETUAL, FULLY PAID UP, ROYALTY-FREE, SUBLICENSABLE, EXCLUSIVE (EVEN AS TO
HSW) LICENSE IN THE TERRITORY TO THE CONTRIBUTED UPDATES. FOR THE AVOIDANCE OF
DOUBT, THE FOREGOING LICENSE INCLUDES, BUT IS NOT LIMITED TO, THE RIGHT TO
DISPLAY, PUBLISH, TRANSMIT, COPY, PUBLICLY PERFORM, DISTRIBUTE AND MODIFY/CREATE
DERIVATIVE WORKS OF THE CONTRIBUTED UPDATES IN THE DIGITAL AND/OR ELECTRONIC
MEDIUM IN THE TERRITORY.


 


2.2                                 PURCHASED UPDATES.   SUBJECT TO THE TERMS
AND CONDITIONS OF THIS AGREEMENT, HSW HEREBY GRANTS TO COMPANY A LIMITED,
PERPETUAL, FULLY PAID UP, ROYALTY-FREE, NON-SUBLICENSABLE, NON-TRANSFERABLE
(EXCEPT AS SET FORTH IN SECTION 10.1), EXCLUSIVE (EVEN AS TO HSW) LICENSE IN THE
TERRITORY TO: (I) USE THE PURCHASED UPDATES SOLELY FOR PURPOSES OF TRANSLATING
IT INTO THE CHINESE OR PORTUGUESE, AS APPLICABLE, LANGUAGE FOR THE PURPOSES
THEREBY OF CREATING CONTRIBUTED UPDATES; AND (II) USE LIMITED EXCERPTS OF THE
LICENSED CONTENT UPDATES TRANSLATED INTO THE CHINESE OR PORTUGUESE, AS
APPLICABLE, LANGUAGE IN PRINT FORMAT WITH LIMITED DISTRIBUTION TO BUSINESSES
SOLELY FOR PURPOSES OF MARKETING, BUSINESS DEVELOPMENT, FINANCINGS AND OTHER
SIMILAR LEGITIMATE BUSINESS PURPOSES, PROVIDED THAT ANY SUCH LIMITED PRINT
EXCERPTS ARE NOT DISTRIBUTED PUBLICLY. WITH RESPECT TO THE FOREGOING GRANT IN
(II), COMPANY SHALL PROVIDE COPIES OF RELEVANT PORTIONS OF SUCH PRINTED
MATERIALS TO HSW, FOR HSW’S PRIOR WRITTEN APPROVAL WHICH SHALL NOT BE
UNREASONABLY WITHHELD AND PROVIDED FURTHER THAT IN THE EVENT THAT HSW DOES NOT
NOTIFY COMPANY OF ITS DISAPPROVAL WITHIN TEN (10) BUSINESS DAYS AFTER RECEIPT
THEREOF FROM COMPANY, THEN HSW SHALL BE DEEMED TO HAVE APPROVED SUCH MATERIALS.
COMPANY’S INADVERTENT FAILURE TO SUBMIT ANY SUCH MATERIALS TO HSW FOR APPROVAL
HEREUNDER SHALL NOT BE DEEMED TO BE A MATERIAL BREACH UNDER THIS AGREEMENT.


 


2.3                                 LIMITATION WITH RESPECT TO CONTRIBUTION OF
SUBLICENSED CONTENT UPDATES.   THE LICENSE GRANTED IN SECTION 2.1 ABOVE WITH
RESPECT TO THE CHINESE OR PORTUGUESE, AS APPLICABLE, LANGUAGE DIGITAL PUBLISHING
RIGHTS IN THE TERRITORY TO SUBLICENSED CONTENT UPDATES PURCHASED BY COMPANY
HEREUNDER, IS

 

2

--------------------------------------------------------------------------------


 


LIMITED BY AND SUBJECT TO THE TERMS, CONDITIONS AND RESTRICTIONS SET FORTH IN
THE APPLICABLE THIRD PARTY LICENSES, AND COMPANY AGREES TO COMPLY WITH ALL
APPLICABLE TERMS, CONDITIONS AND RESTRICTIONS SET FORTH OR IMPOSED ON IT UNDER
OR PURSUANT TO ITS SUBLICENSE OF RIGHTS UNDER EACH SUCH THIRD PARTY LICENSE,
WHICH ARE PROVIDED TO COMPANY IN WRITING.


 


2.4                                 THIRD PARTY CONTENT.   THE PURCHASED UPDATES
MAY CONTAIN TEXT, IMAGES, DESIGNS, GRAPHICS, ARTWORK, LINKS AND OTHER CONTENT
OWNED BY AND/OR PROPRIETARY TO THIRD PARTIES, INCLUDING, WITHOUT LIMITATION,
SUBLICENSED CONTENT UPDATES UNDER THE THIRD PARTY LICENSES (“THIRD PARTY
CONTENT”). WITH RESPECT TO ALL THIRD PARTY CONTENT, THE REPRESENTATIONS AND
WARRANTIES MADE BY HSW UNDER SECTION 6.1 BELOW AND HSW’S INDEMNIFICATION
OBLIGATIONS AS SET FORTH IN SECTION 7.1, SHALL BE LIMITED IN ACCORDANCE WITH THE
RIGHTS THAT HSW HAS FROM THE THIRD PARTY CONTENT PROVIDERS. COMPANY AGREES TO BE
BOUND BY THE TERMS AND RESTRICTIONS APPLICABLE TO AND/OR GOVERNING ANY THIRD
PARTY CONTENT, AS COMMUNICATED IN WRITING BY HSW TO COMPANY.


 


2.5                                 USE OF SUBCONTRACTORS.   COMPANY MAY USE
SUBCONTRACTORS TO EXERCISE ANY OF THE RIGHTS GRANTED TO IT IN SECTION 2.2,
PROVIDED THAT (I) EACH SUBCONTRACTOR AGREES IN WRITING TO PROTECT HSW’S AND
THIRD PARTY LICENSORS’ PROPRIETARY RIGHTS IN THE PURCHASED UPDATES IN A MANNER
AND TO AN EXTENT CONSISTENT WITH SECTION 2.3 AND ARTICLE 3 OF THIS AGREEMENT;
AND (II) COMPANY REMAINS SOLELY LIABLE TO HSW FOR THE ACTS AND OMISSIONS OF ANY
SUBCONTRACTOR.


 


3.                                      PROPRIETARY RIGHTS


 


3.1                                 LICENSED CONTENT UPDATES OWNERSHIP.   HSW
SHALL BE THE SOLE AND EXCLUSIVE OWNER THROUGHOUT THE WORLD OF, AND RETAIN ALL
RIGHT, TITLE AND INTEREST IN AND TO, THE LICENSED CONTENT UPDATES AND ALL
INTELLECTUAL PROPERTY RIGHTS THEREIN AND THERETO, PROVIDED, HOWEVER, THAT
COMPANY SHALL HOLD IN PERPETUITY THE RIGHTS GRANTED TO IT UNDER SECTION 2.1,
INCLUDING THE RIGHT TO TRANSFER AND ASSIGN SUCH RIGHTS AS PROVIDED IN SECTION
10.1.


 


3.2                                 SUBLICENSED CONTENT UPDATES OWNERSHIP.
  THIRD PARTY LICENSORS SHALL BE THE SOLE AND EXCLUSIVE OWNERS THROUGHOUT THE
WORLD OF, AND RETAIN ALL RIGHT, TITLE AND INTEREST IN AND TO, THE SUBLICENSED
CONTENT UPDATES AND ALL INTELLECTUAL PROPERTY RIGHTS THEREIN AND THERETO,
PROVIDED, HOWEVER, THAT SUBJECT TO COMPANY’S PERFORMANCE OF ITS OBLIGATIONS AS A
SUBLICENSEE UNDER THE THIRD PARTY LICENSES, COMPANY SHALL HOLD THE RIGHTS TO
WHICH IT IS ENTITLED PURSUANT TO SECTION 2.3.


 


3.3                                 CONTRIBUTED UPDATES OWNERSHIP.   COMPANY
SHALL BE THE SOLE AND EXCLUSIVE OWNER THROUGHOUT THE WORLD OF, AND RETAIN ALL
RIGHT, TITLE AND INTEREST IN AND TO, THE CONTRIBUTED UPDATES AND ALL
INTELLECTUAL PROPERTY RIGHTS THEREIN AND THERETO, SUBJECT TO HSW’S (AND ITS
THIRD PARTY LICENSORS’) RIGHTS IN THE UNDERLYING LICENSED CONTENT UPDATES AND
SUBLICENSED CONTENT UPDATES.


 


3.4                                 RESERVED RIGHTS IN THE UPDATES.   ALL RIGHTS
IN AND TO THE UPDATES AND PURCHASED UPDATES NOT EXPRESSLY GRANTED HEREIN TO
COMPANY ARE RESERVED BY HSW AND THE THIRD PARTY LICENSORS. COMPANY SHALL NEITHER
ACQUIRE NOR CLAIM ANY RIGHT, TITLE OR INTEREST IN OR TO THE UPDATES OR PURCHASED
UPDATES, EXCEPT ITS RIGHTS IN THE CONTRIBUTED UPDATES AS DEFINED IN THIS
AGREEMENT. COMPANY SHALL NOT, DIRECTLY OR INDIRECTLY, CHALLENGE HSW’S RETAINED
RIGHTS HEREUNDER OR TAKE ANY OTHER ACTION WHICH COMPANY REASONABLY KNOWS WILL
IMPAIR OR DIMINISH HSW’S RIGHTS IN THE UPDATES AND THE PURCHASED UPDATES.


 


3.5                                 PROPRIETARY NOTICES.   THE PURCHASED UPDATES
SHALL BEAR APPROPRIATE COPYRIGHT AND/OR CREDIT NOTICES AS DESIGNATED IN WRITING
BY HSW (THE “PROPRIETARY NOTICES”) OR AS DESIGNATED IN WRITING BY THIRD PARTY
CONTENT PROVIDERS. THE PROPRIETARY NOTICES SHALL NOT BE REMOVED OR OBSCURED, AND
SHALL BE REPRODUCED ON ALL COPIES OF THE PURCHASED UPDATES.

 

3

--------------------------------------------------------------------------------


 


3.6                                 REMOVAL OF PURCHASED UPDATES.   COMPANY
ACKNOWLEDGES AND AGREES THAT HSW MAY, WITH RESPECT TO ANY PURCHASED UPDATES, OR
A PORTION THEREOF, REQUEST COMPANY TO REMOVE OR CEASE USING AND/OR DISTRIBUTING
THE TRANSLATED VERSION THEREOF IN THE EVENT THAT HSW REASONABLY BELIEVES THAT
SUCH CONTENT MAY BE IN VIOLATION OF LAW OR THE PROPRIETARY OR CONTRACTUAL RIGHTS
OF A THIRD PARTY, AND COMPANY WILL COOPERATE WITH HSW IN THAT REGARD. IN THE
EVENT THAT COMPANY IS REQUIRED TO DISCONTINUE USE OF A PURCHASED UPDATE (OR
TRANSLATED VERSION THEREOF), THE PARTIES SHALL WORK TOGETHER IN GOOD FAITH TO
AGREE ON AN APPROPRIATE CREDIT THAT COMPANY MAY USE IN RESPECT OF UPDATE FEES
PAID FOR FUTURE PURCHASED UPDATES.


 


4.                                      PARTIES’ OBLIGATIONS


 


4.1                                 OBLIGATIONS OF HSW.


 


4.1.1                        ON A QUARTERLY BASIS THROUGHOUT THE TERM OF THIS
AGREEMENT, HSW WILL MAKE UPDATES AVAILABLE TO COMPANY FOR PURCHASE BY GIVING
COMPANY WRITTEN NOTICE DESCRIBING THE UPDATES AND SPECIFYING THE UPDATE FEE (AS
DEFINED IN SECTION 5.1 BELOW). HSW WILL MAKE THE PURCHASED UPDATES AVAILABLE TO
COMPANY IN THE ENGLISH LANGUAGE IN A DIGITAL FORMAT. HSW SHALL NOT, DIRECTLY OR
INDIRECTLY, AMEND OR OTHERWISE MODIFY ANY EXISTING AGREEMENTS RELATING TO
PURCHASED UPDATES OR ENTER INTO ANY NEW AGREEMENTS RELATING TO PURCHASED
UPDATES, TO THE EXTENT THAT SUCH AMENDMENT, MODIFICATION OR NEW AGREEMENT WOULD
ADVERSELY AFFECT COMPANY’S RIGHTS HEREUNDER. HSW SHALL, AT COMPANY’S REASONABLE
REQUEST AND COST, USE COMMERCIALLY REASONABLE EFFORTS TO ASSIST COMPANY IN ANY
CLAIMS OR ACTIONS BROUGHT BY COMPANY AGAINST THIRD PARTIES PURSUANT TO SECTION
4.2.


 


4.1.2                        IF HSW ACQUIRES, DIRECTLY OR INDIRECTLY, WHETHER BY
PURCHASE, TRANSFER, ASSIGNMENT OR LICENSE, ANY RIGHTS IN ANY TEXT, IMAGES,
DESIGNS, GRAPHICS, ARTWORK OR OTHER CONTENT FOR THE SITE (THE “ADDITIONAL
UPDATES”), HSW SHALL USE COMMERCIALLY REASONABLE EFFORTS TO OBTAIN, AS A PART OF
SUCH ACQUISITION, DIGITAL PUBLISHING RIGHTS FOR COMPANY (IN ACCORDANCE WITH THE
TERMS AND CONDITIONS OF THIS AGREEMENT) IN RESPECT OF SUCH ADDITIONAL UPDATES
FOR USE IN THE TERRITORY.


 


4.2                                 OBLIGATIONS OF COMPANY.   COMPANY SHALL
NOTIFY HSW OF ITS ELECTION TO PURCHASE UPDATES WITHIN NINETY (90) DAYS AFTER HSW
MAKES SUCH UPDATES AVAILABLE TO COMPANY. COMPANY SHALL BE RESPONSIBLE FOR (I)
TRANSLATING THE PURCHASED UPDATES INTO THE CHINESE LANGUAGE, AND (II) ENSURING
THAT ALL USES OF THE CONTRIBUTED UPDATES ARE AT ALL TIMES IN COMPLIANCE WITH ALL
APPLICABLE LAWS, RULES, REGULATIONS AND ORDINANCES. COMPANY SHALL BE SOLELY
RESPONSIBLE FOR, AT ITS SOLE DISCRETION, INSTITUTING AND PURSUING ANY AND ALL
CLAIMS AND ACTIONS AGAINST THIRD PARTIES IN RESPECT OF INFRINGEMENT OF THE
CONTRIBUTED UPDATES BY SUCH THIRD PARTY OR UNFAIR COMPETITION BY SUCH THIRD
PARTY WITH RESPECT TO THE CONTRIBUTED UPDATES, IN EACH CASE WITHIN THE
TERRITORY.


 


5.                                      CONSIDERATION


 


5.1                                 FEES.   IN CONSIDERATION OF THE UPDATES
PROVIDE BY HSW HEREUNDER AND THE RIGHTS GRANTED TO COMPANY IN CONNECTION
THEREWITH, COMPANY SHALL PAY HSW A FEE EQUAL TO (I) ONE (1%) PERCENT PER
TERRITORY OF HSW’S FULLY ALLOCATED COSTS DIRECTLY ATTRIBUTABLE TO PRODUCING THE
PURCHASED UPDATES (WHICH, FOR THE AVOIDANCE OF DOUBT, DOES NOT INCLUDE GENERAL
OR ADMINISTRATIVE OVERHEAD); AND (II) HSW’S ACTUAL COST IN TRANSFERRING THE
PURCHASED UPDATES TO COMPANY; PLUS (III) FIVE (5%) PERCENT OF (I) AND (II)
(COLLECTIVELY, (I), (II) AND (III) ARE REFERRED TO AS THE “UPDATE FEE”). HSW
SHALL PROVIDE A REASONABLY DETAILED INVOICE ON A QUARTERLY BASIS SPECIFYING THE
PURCHASED UPDATES AND THE ASSOCIATED UPDATE FEE. COMPANY SHALL PAY ALL SUCH
INVOICES, IN U.S. DOLLARS TO HSW WITHIN THIRTY (30) DAYS OF COMPANY’S RECEIPT OF
THE INVOICE.

 

4

--------------------------------------------------------------------------------


 


5.2                                 RIGHT TO AUDIT.   FOR A PERIOD OF SIX (6)
MONTHS AFTER COMPANY RECEIVES AN INVOICE FROM HSW, COMPANY SHALL BE PROVIDED,
UPON ADVANCE WRITTEN NOTICE, REASONABLE ACCESS TO AND THE RIGHT TO AUDIT, AT
COMPANY’S COST AND EXPENSE, BY A MUTUALLY ACCEPTABLE NATIONALLY RECOGNIZED
ACCOUNTING FIRM (PROVIDED THAT SUCH FIRM HAS NOT PREVIOUSLY PROVIDED SERVICES TO
EITHER PARTY AND PROVIDED FURTHER THAT SUCH FIRM ENTER INTO A CONFIDENTIALITY
AGREEMENT) ALL OF HSW’S BOOKS AND RECORDS THAT PERTAIN TO THE UPDATE FEE. ANY
OVERPAYMENTS OR UNDERPAYMENTS SHALL BE CREDITED OR CHARGED, AS APPLICABLE, TO
COMPANY IN THE NEXT INVOICE FROM HSW TO COMPANY. IF THE AUDIT IDENTIFIES THAT
THE COMPANY WAS OVERCHARGED BY MORE THAN TEN PERCENT (10%) IN RESPECT OF THE
AUDITED INVOICES, HSW SHALL BEAR THE COSTS AND EXPENSE OF SUCH AUDIT.


 


5.3                                 TAXES.   THE FEES AND EXPENSES SHALL NOT
INCLUDE ANY APPLICABLE FOREIGN, FEDERAL, STATE OR LOCAL SALES, USE, EXCISE,
VALUE ADDED, CUSTOMS FEES OR OTHER TAXES, DUTIES, SURCHARGES OR ASSESSMENTS, AND
HSW SHALL PROVIDE COMPANY WRITTEN NOTIFICATION OF SUCH TAXES AND COMPANY SHALL
BE RESPONSIBLE FOR THE PAYMENT OF ALL SUCH TAXES. NOTWITHSTANDING ANYTHING TO
THE CONTRARY IN THIS SECTION, HSW SHALL BE SOLELY RESPONSIBLE FOR ALL TAXES
BASED ON ITS INCOME.


 


5.4                                 LATE PAYMENTS.   ANY AMOUNT NOT PAID WHEN
DUE HEREUNDER SHALL BE SUBJECT TO AN INTEREST CHARGE AT THE LESSER OF 1.5% PER
MONTH OR THE MAXIMUM RATE PERMITTED BY LAW.


 


6.                                      WARRANTIES


 


6.1                                 BY HSW.   HSW REPRESENTS AND WARRANTS TO
COMPANY THAT (I) IT HAS THE FULL POWER AND AUTHORITY TO ENTER INTO THIS
AGREEMENT; (II) IT HAS ALL RIGHTS NECESSARY RIGHTS TO TRANSFER THE CONTRIBUTED
UPDATES AND GRANT THE LICENSES SET FORTH HEREIN; AND (III) COMPANY’S USE OF THE
PURCHASED UPDATES AS AUTHORIZED HEREIN DOES NOT AND WILL NOT INFRINGE OR
MISAPPROPRIATE ANY THIRD PARTY INTELLECTUAL PROPERTY RIGHTS.


 


6.2                                 BY COMPANY.   COMPANY REPRESENTS AND
WARRANTS TO HSW THAT (I) IT HAS THE FULL POWER AND AUTHORITY TO ENTER INTO THIS
AGREEMENT; (II) IT HAS ALL RIGHTS NECESSARY TO FULFILL ITS OBLIGATIONS
HEREUNDER; (III) IT WILL NOT USE THE PURCHASED UPDATES OR ANY PORTION THEREOF IN
VIOLATION OF ANY APPLICABLE LAW, RULE, STATUTE, REGULATION, OR ORDINANCE; (IV)
IT WILL NOT USE OR MODIFY THE PURCHASED UPDATES OR ANY PORTION THEREOF IN ANY
WAY THAT INFRINGES OR MISAPPROPRIATES ANY THIRD PARTY INTELLECTUAL PROPERTY
RIGHTS, PROVIDED, HOWEVER THAT THE FOREGOING WARRANTY SHALL NOT (A) LIMIT HSW’S
WARRANTY UNDER SECTION 6.1(III), (B) APPLY WITH RESPECT TO MODIFIED PURCHASED
UPDATES PROVIDED BY HSW TO COMPANY UNDER THE SERVICES AGREEMENT, AND (C) APPLY
WITH RESPECT TO MODIFICATIONS TO THE PURCHASED UPDATES MADE BY OR AT HSW’S
EXPLICIT WRITTEN REQUEST, WITH THE EXCEPTION OF ANY TRANSLATIONS TO SUCH
MODIFIED PURCHASED UPDATES OR ANY DERIVATIVE WORKS TO SUCH MODIFIED PURCHASED
UPDATES MADE BY OR ON BEHALF OF COMPANY; AND (V) IT WILL ENSURE THAT THE
CONTRIBUTED UPDATES ARE AT ALL TIMES IN COMPLIANCE WITH ALL APPLICABLE LAWS,
RULES, STATUTES, REGULATIONS AND ORDINANCES.


 


6.3                                 DISCLAIMER.   EXCEPT FOR THE EXPRESS
WARRANTIES AND REPRESENTATIONS SET FORTH IN THIS AGREEMENT, NEITHER PARTY MAKES
ANY WARRANTIES, WHETHER EXPRESS, IMPLIED OR OTHERWISE. EACH PARTY EXPRESSLY
DISCLAIMS ALL OTHER WARRANTIES AND REPRESENTATIONS, WHETHER EXPRESS, IMPLIED OR
STATUTORY, INCLUDING, WITHOUT LIMITATION, THE IMPLIED WARRANTIES OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT AND
ACCURACY.


 


7.                                      INDEMNITY


 


7.1                                 BY HSW.   HSW HEREBY AGREES TO DEFEND,
INDEMNIFY AND HOLD HARMLESS COMPANY, ITS OFFICERS, DIRECTORS, EMPLOYEES AND
AGENTS AGAINST ANY AND ALL CLAIMS, DEMANDS, CAUSES OF ACTION, JUDGMENTS,
DAMAGES, PENALTIES, LOSSES, LIABILITIES, COSTS AND EXPENSES (INCLUDING
REASONABLE ATTORNEY FEES’

 

5

--------------------------------------------------------------------------------


 


AND COURT COSTS) ARISING OUT OF OR RESULTING FROM (I) HSW’S BREACH OF ANY
REPRESENTATION OR WARRANTY UNDER THIS AGREEMENT; OR (II) THIRD PARTY CLAIMS THAT
COMPANY’S USE OF THE PURCHASED UPDATES, OR ANY PORTION THEREOF, AS AUTHORIZED
HEREIN INFRINGES OR MISAPPROPRIATES ANY THIRD PARTY INTELLECTUAL PROPERTY
RIGHTS. FOR THE AVOIDANCE OF DOUBT, THE PARTIES ACKNOWLEDGE AND AGREE THAT ANY
AMOUNTS PAID BY COMPANY IN INDEMNIFYING A SUBLICENSEE FOR ANY CLAIMS, DEMANDS OR
CAUSES OF ACTIONS ARISING OUT OF OR RESULTING FROM HSW’S BREACH OF ANY
REPRESENTATION OR WARRANTY UNDER THIS AGREEMENT SHALL BE DEEMED LOSSES FOR WHICH
COMPANY IS ENTITLED TO INDEMNIFICATION HEREUNDER. COMPANY AGREES TO PROVIDE HSW
WITH PROMPT WRITTEN NOTICE OF ANY THIRD PARTY CLAIM SUBJECT TO INDEMNIFICATION,
ALLOW HSW TO HAVE SOLE CONTROL OF THE DEFENSE OF SUCH CLAIM AND ANY RESULTING
DISPOSITION OR SETTLEMENT OF SUCH CLAIM; PROVIDED, HOWEVER, THAT COMPANY MAY
PARTICIPATE IN THE DEFENSE OF A CLAIM AT ITS OWN EXPENSE. NOTWITHSTANDING THE
FOREGOING, ANY DELAY BY COMPANY IN PROVIDING NOTICE AS REQUIRED HEREUNDER SHALL
NOT RELIEVE HSW OF ITS INDEMNIFICATION OBLIGATIONS EXCEPT AND ONLY TO THE EXTENT
THAT HSW WAS PREJUDICED BY SUCH DELAY.


 


7.2                                 HSW RIGHTS.   IF HSW DETERMINES THAT THE
PURCHASED UPDATES OR ANY PORTION THEREOF, BECOMES, OR IS LIKELY TO BECOME, THE
SUBJECT OF AN INFRINGEMENT CLAIM OR ACTION, HSW MAY AT ITS SOLE OPTION:  (I)
PROCURE, AT NO COST TO COMPANY THE RIGHT TO CONTINUE USING SUCH PURCHASED
UPDATES, OR PORTION THEREOF, AS APPLICABLE; (II) REPLACE OR MODIFY THE PURCHASED
UPDATES, OR PORTION THEREOF, AS APPLICABLE TO RENDER IT NON-INFRINGING; OR (III)
IF, IN HSW’S REASONABLE OPINION, NEITHER (I) NOR (II) ABOVE ARE COMMERCIALLY
FEASIBLE, HSW MAY REMOVE SUCH PURCHASED UPDATES FROM THE SCOPE OF THIS
AGREEMENT.


 


7.3                                 EXCEPTIONS.   HSW WILL HAVE NO LIABILITY
UNDER SECTION 7.1 FOR ANY CLAIM OR ACTION WHERE:  (I) SUCH CLAIM OR ACTION WOULD
HAVE BEEN AVOIDED BUT FOR MODIFICATIONS (OTHER THAN CHINESE TRANSLATION) OF THE
PURCHASED UPDATES, OR ANY PORTION THEREOF, MADE BY COMPANY OR A THIRD PARTY ON
COMPANY’S BEHALF; (II) SUCH CLAIM OR ACTION WOULD HAVE BEEN AVOIDED BUT FOR
COMPANY’S OR A THIRD PARTY ON COMPANY’S BEHALF COMBINING OR USING THE PURCHASED
UPDATES, OR ANY PORTION THEREOF, WITH OTHER CONTENT OR MATERIALS; (III) SUCH
CLAIM OR ACTION WOULD HAVE BEEN AVOIDED BUT FOR COMPANY’S FAILURE TO IMPLEMENT
THE INFRINGEMENT REMEDY OF REMOVAL AS REQUESTED, IF AT ALL, BY HSW UNDER SECTION
3.6 OR SECTION 7.2; OR (IV) COMPANY’S USE OF THE PURCHASED UPDATES, OR ANY
PORTION THEREOF, IS NOT IN COMPLIANCE WITH THE TERMS OF THIS AGREEMENT AND SUCH
CLAIM WOULD HAVE BEEN AVOIDED BUT FOR SUCH NON-COMPLIANCE.


 


7.4                                 BY COMPANY.   COMPANY HEREBY AGREES TO
DEFEND, INDEMNIFY AND HOLD HARMLESS HSW, ITS LICENSORS, AND ITS AND THEIR
OFFICERS, DIRECTORS, EMPLOYEES AND AGENTS AGAINST ANY AND ALL CLAIMS, DEMANDS,
CAUSES OF ACTION, DAMAGES, JUDGMENTS, PENALTIES, LOSSES, LIABILITIES, COSTS AND
EXPENSES  (INCLUDING REASONABLE ATTORNEYS’ FEES AND COURT COSTS) ARISING OUT OF
OR RESULTING FROM (I) COMPANY’S BREACH OF ANY REPRESENTATION OR WARRANTY UNDER
THIS AGREEMENT; (II) COMPANY’S USE OF THE PURCHASED UPDATES IN A MANNER IN
BREACH OF THE TERMS AND CONDITIONS OF THIS AGREEMENT; OR (III) THIRD PARTY
CLAIMS THAT THE CONTRIBUTED CONTENT, OR ANY PORTION THEREOF, INFRINGES OR
MISAPPROPRIATES ANY THIRD PARTY INTELLECTUAL PROPERTY RIGHTS. HSW AGREES TO
PROVIDE COMPANY WITH PROMPT WRITTEN NOTICE OF ANY THIRD PARTY CLAIM SUBJECT TO
INDEMNIFICATION, ALLOW COMPANY TO HAVE SOLE CONTROL OF THE DEFENSE OF SUCH CLAIM
AND ANY RESULTING DISPOSITION OR SETTLEMENT OF SUCH CLAIM; PROVIDED, HOWEVER,
THAT HSW MAY PARTICIPATE IN THE DEFENSE OF A CLAIM AT ITS OWN EXPENSE.
NOTWITHSTANDING THE FOREGOING, ANY DELAY BY HSW IN PROVIDING NOTICE AS REQUIRED
HEREUNDER SHALL NOT RELIEVE COMPANY OF ITS INDEMNIFICATION OBLIGATIONS EXCEPT
AND ONLY TO THE EXTENT THAT COMPANY WAS PREJUDICED BY SUCH DELAY.


 


8.                                      LIMITATION OF LIABILITY


 

Except for (i) the Parties’ respective indemnification obligations set forth in
this Agreement; and (ii) damages arising out of either Party’s gross negligence
or willful misconduct, neither Party shall be liable to the other under any
legal theory or cause of action for any special, incidental, consequential or
other indirect damages, including, without limitation, damages for lost profits,
even if the Party has been advised of the possibility of such damages.

 

6

--------------------------------------------------------------------------------


 


9.                                      TERMINATION


 


9.1                                 TERMINATION BY HSW.   HSW MAY SUSPEND ITS
OBLIGATION TO PROVIDE UPDATES TO COMPANY FOR PURCHASE IN THE EVENT THAT COMPANY
FAILS TO PAY ANY UPDATE FEE WHEN DUE AND SUCH FAILURE CONTINUES UN-REMEDIED FOR
NINETY (90) DAYS AFTER RECEIPT OF WRITTEN NOTICE THEREOF FROM HSW. ADDITIONALLY,
HSW MAY TERMINATE THE LICENSES GRANTED IN SECTION 2.2 AND ALL RIGHTS GRANTED TO
COMPANY THEREUNDER UPON WRITTEN NOTICE TO COMPANY IF: (I) COMPANY FILES A
PETITION FOR BANKRUPTCY OR IS ADJUDICATED BANKRUPT; (II) A PETITION IN
BANKRUPTCY IS FILED AGAINST COMPANY AND SUCH PETITION IS NOT DISMISSED WITHIN
NINETY (90) CALENDAR DAYS; (III) COMPANY BECOMES INSOLVENT OR MAKES AN
ASSIGNMENT FOR THE BENEFIT OF ITS CREDITORS OR AN ARRANGEMENT FOR ITS CREDITORS
PURSUANT TO ANY BANKRUPTCY LAW; (IV) COMPANY DISCONTINUES THE BUSINESS THAT IS
COVERED BY THIS AGREEMENT; (V) A RECEIVER IS APPOINTED FOR COMPANY OR ITS
BUSINESS; OR (VI) COMPANY IS IN MATERIAL BREACH OF ANY OF THE TERMS OR
CONDITIONS SET FORTH HEREIN, WHICH BREACH REMAINS UNCURED THIRTY (30) DAYS AFTER
WRITTEN NOTICE THEREOF FROM HSW; PROVIDED, HOWEVER, THAT (I) SUCH MATERIAL
BREACH WAS NOT CAUSED BY ANY ACTION OR INACTION OF HSW, AND (II) HSW DID NOT
PREVENT OR LIMIT COMPANY’S ATTEMPTS TO CURE SUCH BREACH. NOTWITHSTANDING THE
FOREGOING, UNLESS SUCH EXTENSION PERIOD WOULD CREATE A RISK OF A BREACH BY HSW
UNDER ANY THIRD PARTY LICENSE, IF COMPANY IS USING COMMERCIALLY REASONABLE
EFFORTS TO CURE A MATERIAL BREACH BUT IS UNABLE TO DO SO WITHIN THIRTY (30)
DAYS, THEN THE CURE PERIOD WILL BE EXTENDED FOR AN ADDITIONAL SIXTY (60) DAYS SO
LONG AS COMPANY CONTINUES TO USE COMMERCIALLY REASONABLE EFFORTS TO CURE THE
BREACH.


 


9.2                                 EFFECT OF TERMINATION.   UPON ANY
TERMINATION OF THE LICENSES GRANTED IN SECTION 2.2, (I) ALL RIGHTS GRANTED TO
COMPANY THEREUNDER SHALL AUTOMATICALLY AND IMMEDIATELY TERMINATE, (II) COMPANY
SHALL CEASE ALL USE OF THE PURCHASED UPDATES; AND (III) COMPANY SHALL RETURN OR
DESTROY ALL COPIES OF THE PURCHASED UPDATES IN ITS POSSESSION OR CONTROL,
REGARDLESS OF THE FORM OR MEDIA. SUBJECT TO SECTION 2.3, ANY TERMINATION OF THE
LICENSES SET FORTH IN SECTION 2.2 SHALL NOT AFFECT COMPANY’S RIGHTS UNDER
SECTION 2.1 IN RESPECT OF THE CONTRIBUTED UPDATES. ANY TERMINATION OF THE
LICENSES GRANTED IN SECTION 2.2 SHALL NOT (A) WAIVE OR OTHERWISE ADVERSELY
EFFECT ANY OTHER RIGHTS OR REMEDIES THE TERMINATING PARTY MAY HAVE AT LAW OR IN
EQUITY, OR (B) AFFECT ANY TERMS AND CONDITIONS WHICH BY THEIR NATURE SHOULD
SURVIVE TERMINATION, INCLUDING CLIENT’S OBLIGATIONS TO PAY ALL ACCRUED BUT
UNPAID UPDATE FEES.


 


10.                               MISCELLANEOUS


 


10.1                           ASSIGNMENT.   COMPANY SHALL HAVE THE RIGHT TO
ASSIGN ITS LICENSE RIGHTS UNDER SECTION 2.1 WITH RESPECT TO THE CONTRIBUTED
UPDATES (EXCEPT AS LIMITED AND RESTRICTED BY SECTION 2.3). EXCEPT AS OTHERWISE
EXPRESSLY SET FORTH HEREIN, COMPANY SHALL NOT ASSIGN THE LICENSES GRANTED IN
SECTION 2.2, INCLUDING ANY OF ITS RIGHTS OR OBLIGATIONS IN CONNECTION THEREWITH,
IN WHOLE OR IN PART, BY OPERATION OR LAW OR OTHERWISE, WITHOUT THE PRIOR WRITTEN
CONSENT OF HSW. COMPANY AGREES THAT ANY SUBLICENSES OR ASSIGNMENTS OF ITS RIGHTS
HEREUNDER GRANTED BY COMPANY WILL BE SUBJECT TO THE TERMS AND CONDITIONS SET
FORTH HEREIN.


 


10.2                           INJUNCTIVE RELIEF.   COMPANY ACKNOWLEDGES THAT
COMPANY’S MATERIAL BREACH OF ARTICLES 2, 3 OR 6 WOULD RESULT IN IRREPARABLE
INJURY TO HSW, AND THEREFORE IN THE EVENT OF AN ACTUAL OR THREATENED BREACH, HSW
SHALL BE ENTITLED, IN ADDITION TO ALL OTHER AVAILABLE REMEDIES, TO SEEK AN
INJUNCTION OR OTHER EQUITABLE RELIEF.


 


10.3                           NOTICES.   ALL NOTICES, CONSENTS AND OTHER
COMMUNICATIONS HEREUNDER MUST BE IN WRITING AND DELIVERED TO THE OTHER PARTY AT
THE ADDRESS SET BELOW BY PERSONAL DELIVERY, CERTIFIED MAIL (POSTAGE PRE-PAID),
OVERNIGHT DELIVERY SERVICE OR BY FACSIMILE WITH VERIFIED RECEIPT OF
TRANSMISSION, AND SHALL BE EFFECTIVE UPON RECEIPT (OR WHEN DELIVERY IS REFUSED).
EACH PARTY MAY CHANGE ITS ADDRESS FOR RECEIPT OF NOTICE BY GIVING NOTICE OF THE
NEW ADDRESS TO THE OTHER PARTY.

 

7

--------------------------------------------------------------------------------


 

If to HSW:                                     HowStuffWorks, Inc.
One Capital City Plaza
3350 Peachtree Road, Suite 1500
Atlanta, Georgia 30326
Phone:  404-760-4729
Fax:  404-760-3458
Attention:  Legal Department

 

If to Company:               HSW International, Inc.
3350 Peachtree Road, Suite 1150
Atlanta, Georgia 30326
Phone:
Fax:
Attention: Chief Executive Officer

 


10.4                           WAIVER.   NEITHER PARTY SHALL BE DEEMED, BY ANY
ACT OR OMISSION, TO HAVE WAIVED ANY OF ITS RIGHTS OR REMEDIES HEREUNDER UNLESS
SUCH WAIVER IS IN WRITING AND SIGNED BY THE WAIVING PARTY, AND THEN ONLY TO THE
EXTENT SPECIFICALLY SET FORTH IN SUCH WRITING. A WAIVER WITH REFERENCE TO ONE
EVENT SHALL NOT BE CONSTRUED AS CONTINUING OR AS A BAR TO OR WAIVER OF ANY RIGHT
OR REMEDY AS TO A SUBSEQUENT EVENT.


 


10.5                           SEVERABILITY.   IF, AT ANY TIME, ANY PROVISION
HEREOF IS OR BECOMES ILLEGAL, INVALID OR UNENFORCEABLE IN ANY RESPECT UNDER THE
LAW OF ANY JURISDICTION, NEITHER THE LEGALITY, VALIDITY OR ENFORCEABILITY OF THE
REMAINING PROVISIONS HEREOF NOR THE LEGALITY, VALIDITY OR ENFORCEABILITY OF SUCH
PROVISION UNDER THE LAW OF ANY OTHER JURISDICTION SHALL IN ANY WAY BE AFFECTED
OR IMPAIRED THEREBY. THE INVALID PROVISION SHALL BE REPLACED BY A VALID ONE THAT
ACHIEVES TO THE EXTENT POSSIBLE THE ORIGINAL PURPOSE AND COMMERCIAL GOAL OF THE
INVALID PROVISION.


 


10.6                           GOVERNING LAW; JURISDICTION.   THIS AGREEMENT
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
NEW YORK, EXCLUDING ITS CHOICE OF LAWS PROVISIONS. THE PARTIES AGREE THAT THE
EXCLUSIVE VENUE AND JURISDICTION FOR ANY ACTIONS OR DISPUTES ARISING FROM THIS
AGREEMENT SHALL BE A FEDERAL OR STATE COURT IN NEW YORK.


 


10.7                           SURVIVAL.   ANY TERMS AND CONDITIONS THAT BY
THEIR NATURE SHOULD SURVIVE TERMINATION OF THIS AGREEMENT SHALL BE DEEMED TO
SURVIVE. SUCH TERMS AND CONDITIONS INCLUDE, BUT ARE NOT LIMITED TO, SECTIONS 2.1
AND 9.2 AND ARTICLES 3, 6, 7, 8 AND 10.


 


10.8                           RELATIONSHIP OF THE PARTIES.   NOTHING IN THIS
AGREEMENT SHALL ESTABLISH ANY RELATIONSHIP OF PARTNERSHIP, JOINT VENTURE,
EMPLOYMENT, FRANCHISE, OR AGENCY BETWEEN THE PARTIES. NOTHING IN THIS AGREEMENT
SHALL GIVE EITHER PARTY THE POWER TO BIND THE OTHER PARTY OR INCUR OBLIGATIONS
ON THE OTHER PARTY’S BEHALF WITHOUT THE OTHER PARTY’S PRIOR WRITTEN CONSENT.


 


10.9                           HEADINGS.   HEADINGS ARE USED FOR PURPOSES OF
REFERENCE ONLY AND SHALL NOT AFFECT THE INTERPRETATION OF THIS AGREEMENT.


 


10.10                     CONSTRUCTION.   THIS AGREEMENT SHALL BE CONSTRUED AND
INTERPRETED FAIRLY, IN ACCORDANCE WITH THE PLAIN MEANING OF ITS TERMS, AND THERE
SHALL BE NO PRESUMPTION OR INFERENCE AGAINST THE PARTY DRAFTING THIS AGREEMENT
IN CONSTRUING OR INTERPRETING THE PROVISIONS HEREOF.


 


10.11                     COUNTERPARTS.   THIS AGREEMENT MAY BE EXECUTED IN
COUNTERPARTS ALL OF WHICH TAKEN TOGETHER SHALL CONSTITUTE ONE SINGLE AGREEMENT
BETWEEN THE PARTIES.

 

8

--------------------------------------------------------------------------------


 


10.12                     BANKRUPTCY LAW.   THE PARTIES INTEND THAT THE LICENSES
OF INTELLECTUAL PROPERTY HEREIN ARE LICENSES TO “INTELLECTUAL PROPERTY” AS
DEFINED IN THE SECTION 101 OF THE U.S. BANKRUPTCY CODE, 11 U.S.C. § 101(35A) AND
IS SUBJECT IN ALL RESPECTS TO EACH PARTY’S RIGHTS UNDER SECTION 365(N) OF THE
BANKRUPTCY CODE, 11 U.S.C. § 365(N).


 


10.13                     ENTIRE AGREEMENT.   THIS AGREEMENT AND THE SCHEDULES
ATTACHED HERETO CONSTITUTE THE ENTIRE AGREEMENT BETWEEN THE PARTIES RELATING TO
THE SUBJECT MATTER HEREOF AND SUPERSEDE ALL PRIOR COMMUNICATIONS, WHETHER
WRITTEN OR ORAL. THE SCHEDULES ARE INCORPORATED INTO THIS AGREEMENT BY THIS
REFERENCE AND ARE HEREBY MADE PART OF THIS AGREEMENT. THIS AGREEMENT MAY BE
AMENDED ONLY IN A WRITTEN DOCUMENT SIGNED BY BOTH PARTIES.


 

[Signatures on following page]

 

9

--------------------------------------------------------------------------------


 

[Signature page to Update Agreement]

 

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
Effective Date.

 

HSW:

Company:

 

HowStuffWorks, Inc.

HSW International, Inc.

 

By:

    /s/ Jeffrey Arnold

 

By:

   /s/ Bradley Zimmer

 

 

 

Name:

  Jeffrey Arnold

 

Name:

  Bradley Zimmer

 

 

 

Title:

  Chief Executive Officer

 

Title:

    Secretary

 

 

10

--------------------------------------------------------------------------------